Citation Nr: 1453746	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  08-17 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an initial compensable rating for the service-connected lumbar spine degenerative joint disease prior to January 20, 2009 and greater than 10 percent beginning on that date.

2. Entitlement to an initial compensable rating for the service-connected radiculopathy of the left lower extremity prior to January 20, 2009, and an evaluation greater than 10 percent beginning on that date.

3. Entitlement to service connection for an innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder with anxiety and depressed mood.

4. Entitlement to a total disability evaluation based on individual unemployability by reason of service-connected disability.

5. Entitlement to service connection for claimed radiculopathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1992 to June 1998, and from June 2000 to October 2006.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2007 by the RO.

There are no documents in the Veterans Benefits Management System (VBMS).  A review of the Virtual VA paperless claims processing system shows, in pertinent part, that it contains VA treatment records dated from January 2009 to January 2013, the February 2009 rating decision, and the Veteran's October 2014 appellate brief.

During the pendency of this appeal, the AOJ assigned the Veteran a 10 percent for the service-connected lumbar spine disability effective on January 20, 2009, in a February 2009 rating decision.  The AOJ also assigned a 10 percent rating for radiculopathy of the left lower extremity.  

This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, these issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In November 2011, the Board remanded the case for additional development of the record.

The issues of service connection for an innocently acquired psychiatric disorder, to include posttraumatic stress disorder(PTSD) and adjustment disorder with anxiety and depressed mood and for right lower extremity radiculopathy, as well as the claim for a TDIU rating are being remanded to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. For the period of the appeal beginning prior to January 20, 2009, the service-connected lumbar spine degenerative joint disease is shown to have been productive of a disability picture that more nearly approximated that of painful motion with X-ray evidence of arthritis; neither muscle spasm or a functional loss due to pain consistent with limitation of forward flexion to 60 degrees or less, nor incapacitation episodes due to intervertebral disc syndrome was demonstrated prior to November 2012.  

2. Beginning on November 9, 2012, the service-connected lumbar spine degenerative joint disease is shown to be productive of a disability picture manifested by more than functional loss due to pain that more closely resembled that of forward flexion restricted to less than 60 degrees; neither a limitation of motion to 30 degrees or less or ankylosis of the thoracolumbar spine, nor incapacitating episodes due to intervertebral disc disease are demonstrated.

3. For the entire period on appeal, the service-connected lumbar spine disability manifested by radiculopathy of the left lower extremity is not shown to be productive of more than mild incomplete paralysis of the sciatic nerve.



CONCLUSIONS OF LAW

1. The criteria for the assignment of a 10 percent evaluation, but no higher for the service-connected lumbar spine disability for initial period of the appeal were met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.71a including Diagnostic Codes 5010-5237 (2014).

2. The criteria for the assignment of a 20 percent evaluation, but no higher, for the service-connected lumbar spine disability, for the period of the appeal beginning on November 9, 2012 have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.71a including Diagnostic Codes 5010-5237 (2014).

3. The criteria for the assignment of a 10 percent evaluation, but no higher, for the service-connected radiculopathy of the left lower extremity for the entire period of the appeal have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.120, 4.123, 4.124, 4.124a including Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in March 2007.  The claim was last adjudicated in January 2014. 

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For these reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).



II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Here, staged ratings are warranted for the lumbar spine disability.  A uniform rating is warranted for the radiculopathy disability.  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Factual background

On VA examination in January 2009, the Veteran reported having radiation of pain into each leg.  He reported a history of fatigue, decreased motion, stiffness, weakness and pain.  He had flare-ups of pain manifested by additional limitation of motion.  

On examination, no abnormal spine curvature was noted.  The range of motion was that of flexion to 65 degrees, extension to 13 degrees, left and right lateral flexion to 35 degrees, and left and right lateral rotation to 40 degrees.  There was objective evidence of pain following range of motion with no change in range of motion.  The Veteran had moderate effects on his usual daily activities and significant effects on his usual occupation as a mechanic.  He added that he was assigned different duties and had increased tardiness and absenteeism.  

On VA examination in November 2012, the Veteran reported having a greater frequency of flares of low back pain.  He had had ineffective joint injections for pain.  The range of motion was noted to include that of flexion to 70 degrees with pain at 60 degrees, extension to 20 degrees with pain at 10 degrees, right and left lateral flexion to 15 degrees with no objective evidence of pain, and right and left lateral rotation to 30 degrees with no objective evidence of pain.  

After repetitive motion, the Veteran's range of motion was noted to have been unchanged.  He was noted to have less movement than normal and pain on movement as additional functional impairment.  There was localized tenderness at the sacroiliac joint area.  

The examiner noted that the findings of left foot dorsiflexion weakness, decreased ankle reflexes, and diminished sensation of the left lateral thigh, leg and foot did not conform with established neurologic dermatomal patterns.   


A. Lumbar Spine Disability

The Veteran's service-connected lumbar spine disability has been evaluated under Diagnostic Codes 5010-5237. 

Under Diagnostic Code 5010, arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a .  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved. 

Under Diagnostic Code 5237, lumbosacral strain is rated under the General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease. 

A 10 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is to be assigned for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent disability rating is assigned where there is unfavorable ankylosis of the entire spine. 

The Veteran has been assigned a noncompensable (no percent) rating for the lumbar spine disability prior to January 20, 2009.  

The Board notes that, the Veteran failed to report to a scheduled VA examination in December 2006.  In his June 2008 VA Form 9, he indicated that he did not receive notification of the scheduled VA examination.  He also essentially reported having continued pain in his Substantive Appeal.  

For the period prior to January 20, 2009, the service-connected disability picture is shown to more closely resemble the criteria for a 10 percent evaluation based on his competent and credible reports of painful motion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

However, his lay statements alone do not serve to establish a level of impairment that would permit the assignment of a rating higher than 10 percent prior to November 12, 2012.  Id.  

The January 2009 VA examination report noted the earliest evidence of range of motion measurements during the appeal.  The lumbar spine disability was productive of no worse than a limitation of flexion to 65 degrees that would consistent with a level of impairment reasonably addressed by the assignment of a 10 percent evaluation.  

The earliest that it can be factually ascertained that the service-connected disability picture more nearly approximated the criteria for a 20 percent rating based on limitation of motion is the date of the November 2012 VA examination.  He demonstrated flexion to 70 degrees with pain beginning at 60 degrees at that time.

Hence, beginning on November 9, 2012, the Veteran is entitled to a 20 percent evaluation based on a loss motion due to pain that was the functional equivalent of limitation of flexion to 60 degrees but not less.  See, DeLuca v. Brown, 8 Vet. App. 202 (1995).    

Considering the evidence, the Board finds that a higher rating of 40 percent must be denied on this record.  To warrant a 40 percent rating, the evidence must show forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  

During the appeal, at worse, there was no limitation of forward flexion to less than 30 degrees.  There was no additional limitation of motion with repetitive testing.  The evidence also indicates that the Veteran does not have unfavorable ankylosis of the entire thoracolumbar spine nor the entire spine. 

Moreover, the record indicates that the Veteran does not experience any incapacitating episodes due to intervertebral disc syndrome.

To the extent the Veteran asserts his symptomatology is more severe than evaluated, his statements must be weighed against the objective findings of record.  

Here, the Board finds the specific examination findings of trained health care professionals to be of greater probative weight than the Veteran's more general lay assertions.

Accordingly, the Board assigns an initial 10 percent evaluation, but no more for the service-connected lumbar spine disability prior to November 12, 2012 and a 20 percent evaluation beginning on that date.


C. Left Lower extremity Radiculopathy

The Veteran has been assigned an initial noncompensable (no percent) rating for the service-connected left lower extremity radiculopathy prior to January 20, 2009, and a rating of 10 percent thereafter. 

The Veteran's left lower extremity radiculopathy has been evaluated under Diagnostic Code 8520.

Under Diagnostic Code 8520, incomplete paralysis of the sciatic nerve warrants a 10 percent evaluation when mild, a 20 percent evaluation when moderate, a 40 percent evaluation when moderately severe, and a 60 percent evaluation when severe, with marked muscular atrophy.  

Complete paralysis of the sciatic nerve warrants an 80 percent evaluation where the foot dangles and drops, there is no active movement possible of muscles below the knee and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a. 

The January 2009 VA examination noted the Veteran's complaints of low back pain radiating into the left foot.  The examination itself noted normal motor function and a normal sensory examination.  Left knee jerk was hypoactive and left ankle jerk was absent.  Left plantar flexion (Babinski) was normal.  

On VA examination in November 2012, sensory examinations and straight leg tests were normal.  There were noted to be no signs or symptoms due to radiculopathy.  Left ankle deep tendon reflexes were absent.

A July 2009 VA neurology consultation note indicated that the Veteran had a history of left leg symptoms that had been present for 14 years.  The examination revealed no atrophy of the foot.  Sensation was decreased to touch in the left lateral calf and thigh.  Left ankle dorsiflexion was 2+ and reflexes were 2+ in the knees and 1+ at the ankles.

The Veteran is competent and credible to describe and report the onset of his left leg symptoms.  The Board therefore finds that a 10 percent rating, but no more is warranted for the initial period of the appeal. 

However, the Board finds that a rating in excess of 10 percent is not assignable at any point during the period of the appeal.  The findings of hypoactive and absent reflexes were consistent with no more than mild incomplete paralysis of the left sciatic nerve.  

The January 2009 and November 2012 VA examiners indicated that sensory examination of the left lower extremity was normal.  Moreover, the November 2012 VA examiner added that there was no objective evidence of neurologic impairment involving the left lower extremity.  

As such, the overall record does not support the assignment of a 20 percent, rating or higher under Diagnostic Code 8520.  See 38 C.F.R. § 4.121a, Diagnostic Code 8520.  

Accordingly, based on this record, the Board finds that an initial rating of 10 percent, but no higher for the service-connected left lower extremity radiculopathy is assignable for the entire period of the appeal.   



D. Extraschedular Considerations

The Board has also considered whether the service-connected lumbar spine disability and left lower extremity radiculopathy present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

In this case, the rating criteria for the lumbar spine disability itself and the radiculopathy reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  

Here, for the service-connected lumbar spine disability, the Veteran's complaints of flare-ups of pain and limitation of motion are contemplated in the criteria for the assigned rating.  

For the service-connected left lower extremity radiculopathy, his complaints of pain and demonstrated diminished reflexes are accounted for in the rating based on mild impairment given his normal strength and sensory examinations findings showing limited loss.  

The evidence fails to show anything unusual or exceptional that would render the schedular criteria inadequate in this case.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   

However, in this case, after considering Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that would require extraschedular consideration.  

Accordingly, an exceptional circumstance that would warrant extraschedular consideration based on the combined effect of multiple conditions is not demonstrated.  Thus, for these reasons, referral for extraschedular consideration for the service-connected disabilities at issue is not required.  Thun, 22 Vet. App. at 115.


ORDER

An increased rating of 10 percent, but no higher for the service-connected lumbar spine disability for the initial period of the appeal, is granted, subject to the regulations governing the payment of VA benefits. 

An increased rating  of 20 percent, but no higher for the service-connected lumbar spine disability beginning on November 12, 2012, is granted, subject to the regulations governing the payment of VA benefits.

An increased rating of  10 percent, but no higher for the service-connected left lower extremity radiculopathy for the period of the appeal prior to January 20, 2009 is granted, subject to the regulations governing the payment of VA benefits. 

An increased rating in excess of 10 percent for the service-connected left lower extremity radiculopathy beginning on January 20, 2009 is denied.


REMAND

In accordance with the previous remand instructions, the Veteran was scheduled for VA psychosocial examination.  Notations in the record show that the Veteran failed to report for the examinations.  

In the October 2014 written brief, the Veteran's representative requested that the AOJ ensure that the Veteran was properly notified of the examination.  The Board notes that the letters notifying the Veteran of the date and time of the scheduled examinations are not of record.

The Board is mindful of the provisions of 38 C.F.R. § 3.655 regarding action to be taken when a Veteran fails to report for a scheduled VA examination.  In this case, however, it is unclear whether the Veteran was properly notified, and there is no published guidance establishing the presumption of regularity in such a situation.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  

Thus, the Board finds that the Veteran should be afforded another opportunity to appear for the VA examination. 

In regard to claimed right lower extremity radiculopathy, the Board notes that the Veteran has complained of pain radiating into the right lower extremity.  The November 2012 VA examination addressed testing associated with the left lower extremity.  A review of the record does not reveal evidence of electrodiagnostic testing of the right leg.  An additional VA examination is needed.

The Board notes that a decision on the claims of service connection could affect the outcome of the Veteran's claim for a TDIU rating; therefore, the claims are inextricably intertwined.  For this reason, the issues of entitlement to service connection must be resolved prior to resolution of the claim for TDIU. 

Lastly, the AOJ should ensure that all available VA and non-VA treatment records are obtained.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, these remaining matters are REMANDED for the following action:

1. The AOJ should ensure that all outstanding VA and non-VA treatment records referable to the claimed psychiatric disorder and right lower extremity radiculopathy are obtained. 

The Veteran must also be advised that with respect to private medical evidence that he may alternatively obtain the records on his own and submit them to the AOJ.

2. The AOJ should take all indicated action in order to send the Veteran a PTSD stressor questionnaire and request that he complete the form, providing as many details as possible. The Veteran should be requested to provide both combat-related and noncombat-related stressors.

3. Thereafter, the AOJ should take any action necessary to attempt to verify the occurrence of the Veteran's reported in-service stressors.

4. The Veteran should then be afforded a VA examination to determine the nature and likely etiology of the claimed acquired psychiatric disorder.  The VA examiner(s) should acknowledge receipt and review of the claims folder.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.

The examiner should identify all current psychiatric disorders, to include whether the Veteran has PTSD or an adjustment disorder with anxiety and depressed mood.  

For each disorder identified other than PTSD, the examiner should opine whether it is at least as likely as not the disability had its clinical onset during service or otherwise was due to an event or incident of the Veteran's period of service.

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  

If there is a verified stressor or there is a stressor related to fear of hostile military or terrorist activity consistent with his service, the examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  

If the PTSD diagnosis is deemed appropriate, the examiner should then state whether it is at least as likely as not the PTSD had its clinical onset during service or otherwise is due to an event or incident of the Veteran's period of service, including any verified in-service stressor, or the fear of hostile military or terrorist activity.

A complete rationale for any opinions expressed must be provided.

5. The Veteran should be a afforded a VA neurologic examination to ascertain the nature and likely etiology of the claimed right lower extremity neurologic manifestations.  The VA examiner(s) should acknowledge receipt and review of the claims folder.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include electrodiagnostic testing.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.

The examiner should identify all current right lower extremity neurological abnormalities and manifestations.

The examiner should opine as to whether it is at least as likely as not any disability had its clinical onset during service or otherwise is due to an event or incident of the Veteran's period of service.

The examiner should also opine as to whether it is at least as likely as not that any neurological manifestation is caused or aggravated by the Veteran's lumbar spine disability.

If aggravation by a service-connected disability is shown, the examiner should objectively quantify the degree of aggravation above and beyond the level of impairment had no aggravation occurred.

A complete rationale for any opinions expressed must be provided.

6. After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefits sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


